PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 29/634,064
Filing Date: 18 Jan 2018
Appellant(s): Clinton et al.



__________________
John Paul Kale
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed May 10th, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated September 23rd, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

The following ground(s) of rejection are applicable to the appealed claims.
35 U.S.C. 102(a)(1)

NEW GROUNDS OF REJECTION
None.

WITHDRAWN REJECTIONS
None. 
(2) Response to Arguments:  
Starting on page 3 of the appeal brief, Appellant argues “The Examiner erred by improperly rotating the landscape public view monitor of NPL4 to a vertical orientation for consideration relative to the claimed design under the ordinary observer test.”    
The Examiner respectfully disagrees.
MPEP 1504.02 says “In design patent applications, the factual inquiry in determining anticipation over a prior art reference is the same as in utility patent applications.  That is, the reference “must be identical in all material respects” …For anticipation to be found, the claimed design and the prior art design must be substantially the same.” 
 As noted in the final rejection, considering the overall appearance of the prior art teaching of NPL4, the appearance is substantially the same as the claimed design.  Contrary to Appellant’s’ assertion, a change in the orientation fails to negate that the design taught in NPL4 is substantially the same as the claimed design.  Specifically, the design taught in NPL4 shares key design characteristics as the claimed design including a rectangular shape and the placement of the subcomponents (e.g. rectangular screen, lower central circular feature, and perimeter bezel).  It has been held that “The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another” See MPEP 1504. 02.  In this case, orientation is not a patentable distinction and would not affect the material aspects of the claimed design. 
 Appellant further argues, starting at the bottom of page 3 of the appeal brief, that “…such a manipulation of the cited reference is inconsistent with an anticipation rejection where a cited reference is considered in an unmodified form, and a vertical orientation is not how the public view monitor of NPL4 would be encountered by an ordinary observer during use.” 
The Examiner respectfully disagrees.  
As previously noted, a change in orientation does not modify any of the material respects of the design disclosed by NPL4.  Considering the design as a whole, the design taught in NPL4 is substantially the same as the claimed design, no matter the orientation.   See annotations below:


    PNG
    media_image2.png
    472
    497
    media_image2.png
    Greyscale


Appellant argues on page 5 of the brief that “Here, however, orientation is a claimed aspect of the design.  In particular, the claimed design is directed to the “ornamental design for a PORTRAIT PUBLIC VIEW MONITOR.” (emphasis original) 
This argument should not be found persuasive. 
As discussed above, the orientation does not change the “material respects” of the design as discussed in MPEP 1504.02.  In other words, a change to the orientation does not change the design as a whole.  Regarding the title, MPEP 1503.01 states “The title of the design identifies the article in which the design is embodied by the name generally known and used by the public and may contribute to defining the scope of the claim…However, it is emphasized that, under 35.U.S.C. 112(b), the claim defines “the subject matter which the inventor or join inventor regards as the invention” (emphasis original).  Although the title includes the word “portrait” it would be improper to import limitations into the claimed design.  The word “portrait “has many different meanings; Merriam-Webster defines the word “portrait” as a noun meaning picture; a sculptured figure; a graphic portrayal in words.  As an adjective, Merriam-Webster defines portrait as “of, relating to, or being a rectangular document having the vertical dimension longer than the horizontal dimension”.  Assuming, arguendo, that the word “portrait” in the title contributes to defining the scope of the claim, in this case the prior art teaching meets the limitations of the design as claimed applying the broadest reasonable interpretation.  MPEP 2111.01 says “The broadest reasonable interpretation does not mean the broadest possible interpretation.  Rather, the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings.  Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach.”  Absent a special definition and considering the broadest reasonable interpretation that those skilled in the art would reach for the word “portrait”, weather a noun or an adjective, the claimed design is anticipated by the NPL4 teaching as discussed in the final rejection.  
Appellant argues on page 6 of the brief that “The Examiner erroneously relies on the alleged ability to use a tilting/rotating mount to conclude that the public view monitor of NPL4 can be used in the portrait orientation.”
This argument should not be found persuasive.
MPEP 1504.02 says “When a claim is rejected under 35 U.S.C. 102 as being unpatentable over prior art, those features of the design which are functional and/or hidden during end use may not be relied upon to support patentability.”  While the Examiner believes that there are at least implicit teachings from the NPL4 reference that the article is capable of being positioned in a landscape or portrait orientation, as discussed above the material respects of the claimed design and the NPL4 reference are substantially the same.  MPEP 1502.02 further notes that “It is not necessary for the examiner to cite or apply prior art to show that functional and/or hidden features are old in the art as long as the examiner has properly relied on evidence to support the prima facie lack of ornamentality of these individual features.  If applicant wishes to rely on functional or hidden features as a basis for patentability, the same standard for establishing ornamentality under 35 U.S.C. 171 must be applied before these features can be given any patentable weight.”  Again, orientation is not a patentable distinction in this case since the design taught in NPL4 is substantially the same as the claimed design in all material respects. 
Starting on page 8, Appellant argues that “The Examiner erred by failing to observe the distinct design impression created by the bezel of the claimed design.”
The Examiner respectfully disagrees.
MPEP 1504.02 says “The ordinary observer test requires consideration of the design as a whole…In applying the ordinary observer test, “determine whether ‘the deception that arises is a result of the similarities in the overall design not of similarities in ornamental features in isolation.”  Contrary to Appellant’s assertion, the design impression of the bezel was included when considering the design as a whole.  As noted by the MPEP, it would be improper to look at similarities between ornamental features in isolation when determining patentability.  Again, considering the overall appearance, the claimed design and the design as taught in NPL4 are substantially the same.  
Appellant notes that in the advisory action, the Examiner contends that the “bezel is considered a de minimus modification”.  Appellant concludes that the statement is an admission that there are differences between the claimed design and the cited reference, and that NPL4 does not anticipate the claimed design.


For clarity, the discussion in the advisory action was not a change to the grounds of rejection.  As clearly noted in the final rejection at the bottom of page, the claim was rejected under 35 U.S.C. 102(a)(1).  As discussed above, and in the final rejection on page 3 in sections 8 and 9, the appearance of NPL4 is substantially the same as that of the claimed design.  Contrary to Appellant’s assertion, a difference in appearance does not automatically qualify as a patentable distinction.  MPEP 1504.02 states “"The mandated overall comparison is a comparison taking into account significant differences between the two designs, not minor or trivial differences that necessarily exist between any two designs that are not exact copies of one another."  While the term “de minimus” was used improperly in the advisory action as noted by Appellant, throughout the prosecution the examiner’s position has remained the same; The differences between the claimed design and the teaching of NPL4 were not significant, and the appearance of NPL4 is substantially the same as that of the claimed design (see again paragraphs 8 and 9 of the final rejection).
For the above reasons, it is believed that the rejection should be sustained.

Respectfully submitted,
 /ALTAIRA J SWANGIN/

Conferees:
/LAKIYA G ROGERS/Supervisory Patent Examiner, Art Unit 2916  

/GEORGE A BUGG/Supervisory Patent Examiner, Art Unit 2911                                                                                                                                                                                                                                                                                                                                                                                                                 Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.